MOORE, Circuit Judge,
dissenting.
I respectfully dissent from the majority opinion. The district judge properly denied qualified immunity to Warden Frank Elo. There is a genuine issue of material fact whether Elo was involved in implementing the prison policy that delivered substandard medical care to prisoners, thereby posing substantial risk of serious medical harm, such as Roscoe Young’s death. Most importantly, in light of Young’s sister’s telephone conversation with Elo informing Elo of inadequate prison medical care for this diabetic prisoner, there is a genuine issue of material fact whether Elo was personally involved in the delivery of inadequate care to Roscoe Young that violated Young’s Eighth Amendment rights. There are material fact questions regarding Elo’s personal knowledge of Young’s grave condition after Elo’s telephone conversation with Young’s sister and regarding Elo’s subsequent actions or inactions. I would affirm the district court’s denial of qualified immunity for Elo.